      Case 2:20-cv-03772-CBM-E Document 71 Filed 09/24/20 Page 1 of 19 Page ID #:1211




            1 Peter Shimamoto (Bar No. 123422)
            2 pshimamoto@willenken.com
              Kenneth M. Trujillo-Jamison (Bar No. 280212)
            3 ktrujillo-jamison@willenken.com
            4 WILLENKEN LLP
              707 Wilshire Blvd., Suite 3850
            5 Los Angeles, California 90017
            6 Telephone: (213) 955-9240
              Facsimile: (213) 955-9250
            7
            8 Attorneys for Disney Defendants
            9
           10                     UNITED STATES DISTRICT COURT

           11                    CENTRAL DISTRICT OF CALIFORNIA

           12
           13 BUCK G. WOODALL, a.k.a. Buck             Case No.: 2:20-cv-03772-CBM-E
              Woodall, an individual,
           14                                          DISNEY DEFENDANTS’ NOTICE
           15                   Plaintiff,             OF MOTION AND MOTION FOR
                                                       RULE 11 SANCTIONS;
           16 v.                                       MEMORANDUM OF POINTS AND
           17                                          AUTHORITIES
              THE WALT DISNEY COMPANY, a
           18 Delaware Corporation; WALT DISNEY        [Filed Concurrently with
           19 PICTURES; a Division of the Walt         Declarations of Peter Shimamoto and
              Disney Corporation; WALT DISNEY          Kenneth M. Trujillo-Jamison, and
           20 ANIMATION STUDIOS, a Division of         Proposed Order]
           21 the Walt Disney Company; DISNEY
              ENTERPRISES, INC., a Delaware            Date: October 27, 2020
           22 Corporation; DISNEY CONSUMER             Time: 10:00 a.m.
           23 PRODUCTS, INC., a California             Place: Courtroom 8B
              Corporation; DISNEY CONSUMER
           24 PRODUCTS & INTERACTIVE                   Assigned to Hon. Consuelo B. Marshall
           25 MEDIA, INC., a California Corporation;
              WALT DISNEY DIRECT-TO-
           26 CONSUMER & INTERNATIONAL, a
           27 Division of the Walt Disney Company;
              DISNEY BOOK GROUP, LLC, a
           28 Delaware Limited Liability Company;

                              DEFENDANTS’ MOTION FOR RULE 11 SANCTIONS
171982.2
      Case 2:20-cv-03772-CBM-E Document 71 Filed 09/24/20 Page 2 of 19 Page ID #:1212




            1 DISNEY INTERACTIVE STUDIOS,
            2 INC., a California Corporation; DISNEY
              STORE USA, LLC, a Delaware Limited
            3 Liability Company; DISNEY
            4 SHOPPING, INC., a Delaware
              Corporation; BUENA VISTA HOME
            5 ENTERTAINMENT, INC., a California
            6 Corporation; BUENA VISTA BOOKS,
              INC., a California Corporation;
            7 MANDEVILLE FILMS, INC., a
            8 California Corporation; JENNY
              MARCHICK, an individual; PAMELA
            9 RIBON, an individual; and DOES 1-10,
           10 inclusive,
           11                   Defendants.
           12
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28

                              DEFENDANTS’ MOTION FOR RULE 11 SANCTIONS
171982.2
      Case 2:20-cv-03772-CBM-E Document 71 Filed 09/24/20 Page 3 of 19 Page ID #:1213




            1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
            2         PLEASE TAKE NOTICE THAT on October 27, 2020, at 10:00 a.m., or as
            3 soon thereafter as the matter may be heard, in Courtroom 8B of the United States
            4 District Court, Central District of California, located at 350 W. 1st Street, Los
            5 Angeles, CA 90012, before the Honorable Consuelo B. Marshall, defendants The
            6 Walt Disney Company, Walt Disney Pictures, Walt Disney Animation Studios,
            7 Disney Enterprises, Inc., Disney Consumer Products, Inc., Disney Consumer
            8 Products & Interactive Media, Inc., Walt Disney Direct-to-Consumer &
            9 International, Disney Book Group, LLC, Disney Interactive Studios, Inc., Disney
           10 Store USA, LLC, Disney Shopping, Inc., Buena Vista Home Entertainment, Inc.,
           11 and Buena Vista Books, Inc. (collectively, “Disney Defendants”) move this Court
           12 pursuant to Rule 11 of the Federal Rules of Civil Procedure for sanctions against
           13 plaintiff Buck G. Woodall (“Plaintiff”) and his counsel Sanchez-Medina,
           14 Gonzalez, Quesada, Gomez & Machado, LLP.
           15         Sanctions should be imposed pursuant to Rule 11 because the causes of
           16 action asserted in the First Amended Complaint for alleged violations of the
           17 Defend Trade Secrets Act, 18 U.S.C. § 1836, and the California Uniform Trade
           18 Secret Act, Cal. Civ. Code § 3426 et seq., are neither warranted by existing law nor
           19 supported by the relevant facts. The alleged “trade secrets” do not qualify as trade
           20 secrets because the material at issue was deposited with the Copyright Office in
           21 connection with plaintiff’s copyright registrations and therefore was publicly
           22 available. In addition, plaintiff posted a substantial amount of the alleged “trade
           23 secret” information on his website. These defects were known to plaintiff and his
           24 counsel, or would have been ascertained by a reasonable inquiry, prior to the filing
           25 of the First Amended Complaint.
           26         Pursuant to Federal Rule of Civil Procedure 11(c), the Disney Defendants
           27 should be awarded their attorney’s fees and costs incurred in connection with this
           28 motion, as well as their attorney’s fees and costs incurred in connection with the
                                                    1
                                 DEFENDANTS’ MOTION FOR RULE 11 SANCTIONS
171982.2
      Case 2:20-cv-03772-CBM-E Document 71 Filed 09/24/20 Page 4 of 19 Page ID #:1214




            1 portion of their motion to dismiss the First Amended Complaint that relates to
            2 plaintiff’s trade secrets causes of action.
            3         This motion is made following the conference of counsel pursuant to L.R. 7-
            4 3 which took place on September 1, 2020, a subsequent letter dated September 2,
            5 2020, and the service of a copy of this motion and accompanying documents on
            6 Plaintiff’s counsel on September 3, 2020. (Declaration of Peter Shimamoto ¶¶ 2-3)
            7         This Motion is supported by the attached Memorandum of Points and
            8 Authorities, the Declarations of Peter Shimamoto and Kenneth Trujillo-Jamison
            9 filed concurrently herewith, all pleadings, records and papers on file in this action,
           10 such matters of which this Court may take judicial notice, and upon such other
           11 evidence and argument as may be considered by this Court before it rules on this
           12 Motion.
           13                                        Respectfully submitted,
           14
                Dated: September 3, 2020             WILLENKEN LLP
           15
           16
                                                     By: /s/ Peter Shimamoto
           17                                             Peter Shimamoto
           18                                             Attorneys for Disney Defendants

           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
                                                    2
                                 DEFENDANTS’ MOTION FOR RULE 11 SANCTIONS
171982.2
      Case 2:20-cv-03772-CBM-E Document 71 Filed 09/24/20 Page 5 of 19 Page ID #:1215




           1                                           TABLE OF CONTENTS
                                                                                                                                      Page
           2
           3 I.      INTRODUCTION ........................................................................................... 1
           4 II.     STATEMENT OF FACTS.............................................................................. 1
           5         A.        Complaint .............................................................................................. 1
           6         B.        First Amended Complaint ..................................................................... 3
           7 III.    THE APPLICABLE LEGAL STANDARD ................................................... 5
           8 IV.     THE TRADE SECRETS CAUSES OF ACTION VIOLATE RULE
                     11 ..................................................................................................................... 7
           9
                V.   DEFENDANTS SHOULD BE AWARDED THEIR ATTORNEY’S
           10        FEES AND COSTS ...................................................................................... 10
           11 VI.    CONCLUSION ............................................................................................. 10
           12
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
                                                        iii
                                     DEFENDANTS’ MOTION FOR RULE 11 SANCTIONS
171982.2
      Case 2:20-cv-03772-CBM-E Document 71 Filed 09/24/20 Page 6 of 19 Page ID #:1216




            1                                         TABLE OF AUTHORITIES
                                                                                                                             Page(s)
            2
            3 Cases
              Business Guides, Inc. v. Chromatic Communications Enters., Inc.,
            4    498 U.S. 533 (1991) ............................................................................................... 6
            5 Christian v. Mattel, Inc.,
                 286 F.3d 1118 (9th Cir. 2002) ......................................................................... 6, 10
            6
              Continental Air Lines, Inc. v. Group Sys. Int’l Far East, Ltd.,
            7    109 F.R.D. 594 (C.D. Cal. 1986) ........................................................................... 6
            8 Edgerly v. City and County of S.F.,
                 599 F.3d 946 (9th Cir. 2010) ........................................................................... 6, 10
            9
              Holgate v. Baldwin,
           10    425 F.3d 671 (9th Cir. 2005) ................................................................................. 6
           11 Hudson v. Moore Bus. Forms, Inc.,
                 836 F.2d 1156 (9th Cir. 1987) ............................................................................... 6
           12
              Islamic Shura Council of S. Cal.,
           13    757 F.3d 870 (9th Cir. 2014) ............................................................................... 10
           14 KEMA, Inc. v. Koperwhats,
                 658 F. Supp. 2d 1022 (N.D. Cal. 2009) ................................................................. 8
           15
              Manchester v. Sivantos GmbH,
           16    2019 WL 3531419 (C.D. Cal. Aug. 2, 2019) ........................................................ 7
           17 Mobile Active Def., Inc. v. Los Angeles Unified Sch. Dist.,
                 2015 WL 12860491 (C.D. Cal. Dec. 14, 2015) ..................................................... 8
           18
              Siegler v. Sorrento Therapeutics, Inc.,
           19    2019 WL 3532294 (S.D. Cal. Aug. 2, 2019) ......................................................... 8
           20 Statutes
           21 17 U.S.C. § 705(b) ..................................................................................................... 8
           22 17 U.S.C. § 408(b) ..................................................................................................... 8
           23 18 U.S.C. § 1839(3)(A) ............................................................................................. 7
           24 Cal. Civ. Code § 3426.1(d)(2) ................................................................................... 7
           25 Rules
           26 37 C.F.R. § 201.2(b)(1) ............................................................................................. 8
           27 37 C.F.R. § 201.2(d)(2) ............................................................................................. 8
           28 37 C.F.R. § 202.20(c) ................................................................................................ 8
                                                            iv
                                         DEFENDANTS’ MOTION FOR RULE 11 SANCTIONS
171982.2
      Case 2:20-cv-03772-CBM-E Document 71 Filed 09/24/20 Page 7 of 19 Page ID #:1217




           1 Fed. R. Civ. P. 11(b) .............................................................................................. 5, 6
           2 Fed. R. Civ. P. 11(c)(1) ............................................................................................. 7
           3 Fed. R. Civ. P. 11(c)(2) ........................................................................................... 10
           4 Fed. R. Civ. P. 11(c)(4) ....................................................................................... 7, 10
           5
           6
           7
           8
           9
           10
           11
           12
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
                                                          v
                                       DEFENDANTS’ MOTION FOR RULE 11 SANCTIONS
171982.2
      Case 2:20-cv-03772-CBM-E Document 71 Filed 09/24/20 Page 8 of 19 Page ID #:1218




            1               MEMORANDUM OF POINTS AND AUTHORITIES
            2 I.      INTRODUCTION
            3         Rule 11 sanctions should be imposed against plaintiff and his counsel
            4 because the trade secrets causes of action asserted in the First Amended Complaint
            5 (“FAC”) are neither warranted under existing law nor supported by the relevant
            6 facts. The material at issue does not qualify as trade secrets because, as set forth in
            7 the Complaint and the First Amended Complaint, such material was publicly
            8 available.
            9         The FAC asserts that the alleged “trade secrets” are materials that plaintiff
           10 purportedly provided to defendant Jenny Marchick regarding his proposed
           11 animated project Bucky. That material does not qualify as a “trade secret” for two
           12 reasons.
           13         First, the Complaint and the FAC state that plaintiff deposited a substantial
           14 portion of the material with the Copyright Office in connection with his 2004 and
           15 2014 copyright registrations. Indeed, that material forms the basis for plaintiff’s
           16 copyright infringement claim. Material that has been deposited with the Copyright
           17 Office does not qualify as a trade secret because it is publicly available.
           18         Second, the Bucky material does not constitute a trade secret because, as
           19 referenced in the Complaint and the First Amended Complaint, plaintiff posted a
           20 substantial amount of that material on his website.
           21         These fatal defects in plaintiff’s trade secrets causes of action were well
           22 known to both plaintiff and his counsel, or would have been revealed by even a
           23 cursory investigation into the law and the facts. Rule 11 sanctions therefore should
           24 be imposed against plaintiff’s counsel and plaintiff.
           25 II.     STATEMENT OF FACTS
           26         A.    Complaint
           27         Plaintiff’s initial Complaint was filed pro se. It asserted causes of action for
           28 copyright infringement and an accounting against The Walt Disney Company,
                                                    1
                                 DEFENDANTS’ MOTION FOR RULE 11 SANCTIONS
171982.2
      Case 2:20-cv-03772-CBM-E Document 71 Filed 09/24/20 Page 9 of 19 Page ID #:1219




            1 Walt Disney Pictures, Walt Disney Animation Studios, Mandeville Films, Inc.,
            2 Jenny Marchick and Pamela Ribon. It alleged that the animated motion picture
            3 Moana infringed the copyright in various materials that plaintiff had created for a
            4 proposed animated film or television project titled Bucky.
            5         The Complaint alleged that plaintiff had submitted a collection of materials
            6 regarding Bucky to defendant Mandeville Films, Inc. through defendant Jenny
            7 Marchick in 2005, when Marchick was employed by Mandeville. (Complaint [Dkt.
            8 1] ¶ 2) The Complaint alleged that Mandeville’s offices were located on the Disney
            9 studio lot in Burbank, and alleges on information and belief that Mandeville had a
           10 “first look” deal with Disney. (Cplt. ¶ 2)
           11         The Complaint referred to the Bucky materials collectively as the
           12 “Presentation Package” and described it as “a theatrical motion picture package
           13 and presentation, with major themes, script outline, character development,
           14 illustrations and budgets.” The Complaint attached the alleged “Presentation
           15 Package” as Exhibit B. The cover page of that Exhibit states that it comprises “All
           16 material shared with Jenny Marchick from 2004 to 2011.” (Dkt. 1, p.23) Exhibit B
           17 is 199 pages. (Dkt. 1, pp. 24-222)
           18         The Complaint alleged that “portions of the Presentation Package were also
           19 granted Federal Copyright protection by the USPTO in 2004 and updated in 2014
           20 (see Exhibit ‘A’) attached hereto, containing 203 pages of materials.” (Cplt. ¶ 1)
           21 Copies of the registrations are attached as Exhibit A. (Dkt. 1, pp. 18-21)
           22         The Complaint alleged that plaintiff “provided to Mandeville a fully
           23 animated concept trailer and storyboards on a DVD along with his website address,
           24 which at the time contained background image references, story development,
           25 character illustrations, executive summary, and more, all comprising the
           26 Presentation Package in 2008.” (Cplt. ¶ 3) (emphasis added).
           27         The Complaint alleged that plaintiff first saw Moana in June or July of 2017,
           28 after it was released on DVD. (Cplt. ¶ 5) The Complaint alleged that plaintiff
                                                   2
                                DEFENDANTS’ MOTION FOR RULE 11 SANCTIONS
171982.2
     Case 2:20-cv-03772-CBM-E Document 71 Filed 09/24/20 Page 10 of 19 Page ID #:1220




            1 discovered the alleged copyright infringement at that time when he compared the
            2 Moana DVD with the Bucky Presentation Package. Id.
            3         The Complaint was never served on any of the Defendants.
            4         B.    First Amended Complaint
            5         Counsel subsequently appeared on plaintiff’s behalf and filed the First
            6 Amended Complaint (“FAC”). (Dkt. 18) The FAC added as defendants ten Disney
            7 entities that had no involvement in the production of Moana. The FAC also added
            8 six more causes of action: (1) violation of the Defend Trade Secrets Act
            9 (“DTSA”), 18 U.S.C. §1836; (2) violation of the California Uniform Trade Secrets
           10 Act (“CUTSA”), Cal. Civ. Code § 3426 et seq.; (3) fraud; (4) fraudulent
           11 concealment; (5) false promises; and (6) tortious interference with contractual
           12 relations. The FAC is signed by Gustavo D. Lage, of Sanchez-Medina, Gonzalez,
           13 Quesada, Gomez & Machado, LLP.
           14         The FAC alleges that Marchick executed a Confidentiality Agreement dated
           15 October 22, 2003. (Dkt. 18 ¶ 29) The FAC attaches a copy of the alleged
           16 agreement as Exhibit C. That document states that “any information provided by
           17 Buck Creations Multimedia and Raining Heart Productions is confidential,” but
           18 excludes “information which is in the public domain through other means.” (Dkt.
           19 18-3)
           20         The FAC alleges that after Marchick signed the Confidentiality Agreement,
           21 plaintiff began providing her with material regarding Bucky. The FAC alleges that
           22 in January 2005, Woodall provided the “Presentation Package” to Marchick by
           23 delivering it to her at an in-person meeting at Mandeville’s offices on the Disney
           24 studio facilities in Burbank. (FAC ¶ 30) The FAC attaches the Presentation
           25 Package as Exhibit A. (Dkt. 18-1) With one exception, none of the documents state
           26 that they were owned, created or provided by Buck Creations Multimedia or
           27 Raining Heart Productions. The only exception is the document on pages 270 to
           28
                                                   3
                                DEFENDANTS’ MOTION FOR RULE 11 SANCTIONS
171982.2
     Case 2:20-cv-03772-CBM-E Document 71 Filed 09/24/20 Page 11 of 19 Page ID #:1221




            1 288 of Exhibit A, which states that the copyright is owned by Buck Creations
            2 Multimedia. (Dkt. 18-1, at pp. 270-288)
            3         The FAC alleges that approximately 203 pages of the Presentation Package
            4 were registered with the Copyright Office in 2004 and updated in 2014. (FAC
            5 ¶ 28) The registrations are attached to the FAC as Exhibit B. (Dkt. 18-2)
            6         The FAC alleges that plaintiff provided Marchick with a comprehensive
            7 animated trailer for Bucky in or about the middle of 2008. (FAC ¶ 31) The FAC
            8 alleges that plaintiff subsequently provided Marchick with “storyboards on a DVD,
            9 which at the time contained background image references, story development,
           10 character illustrations, executive summary, and other constituents to develop the
           11 film.” (FAC ¶ 32)
           12         The FAC alleges that plaintiff subsequently retained a writer affiliated with
           13 Disney, Kurt Weldon, to assist plaintiff in completing the animated trailer. The
           14 FAC alleges that plaintiff required Weldon to sign a confidentiality agreement and
           15 provide it to Woodall through Buck Creations Multimedia in November 2006.
           16 (FAC ¶ 33) The FAC does not attach a copy of the alleged confidentiality
           17 agreement. The FAC alleges that plaintiff and Weldon “completed the final draft
           18 script for the trailer in July 2011” and that plaintiff sent Marchick a copy in July
           19 2011. (FAC ¶ 33)
           20         With respect to the trade secrets causes of action, the FAC alleges that all
           21 material that plaintiff provided to Marchick after 2003, including all of the material
           22 in Exhibit A, constitutes trade secrets. (FAC ¶ 59) The FAC alleges that plaintiff
           23 took “reasonable measures to keep [the trade secrets] secret, including, without
           24 limitation, assuring that all persons gaining access to the Woodall Trade Secrets
           25 execute confidentiality agreements or otherwise clearly articulate their covenant
           26 not to disclose any of the Woodall Trade Secrets to the general public, directly or
           27 indirectly.” (FAC ¶¶ 60, 72) The FAC alleges that the Defendants engaged in a
           28
                                                    4
                                 DEFENDANTS’ MOTION FOR RULE 11 SANCTIONS
171982.2
     Case 2:20-cv-03772-CBM-E Document 71 Filed 09/24/20 Page 12 of 19 Page ID #:1222




            1 conspiracy to misappropriate plaintiff’s alleged trade secrets and use them in
            2 Moana without plaintiff’s knowledge or consent. (FAC ¶¶ 56-57, 62, 73)
            3         The FAC alleges that each of the Defendants was “bound by the
            4 Confidentiality Agreement executed in favor of Woodall.” (FAC ¶ 61) The FAC
            5 does not allege that any defendant other than Marchick signed a Confidentiality
            6 Agreement regarding any of the Bucky materials.
            7         The FAC seeks damages of at least $20 million with respect to the trade
            8 secrets causes of action. (FAC ¶¶ 64, 76)
            9 III.    THE APPLICABLE LEGAL STANDARD
           10         Rule 11 of the Federal Rules of Civil Procedure provides in part:
           11         (b) By presenting to the court a pleading, written motion, or other paper—
           12         whether by signing, filing, submitting, or later advocating it—an attorney or
           13         unrepresented party certifies that to the best of the person’s knowledge,
           14         information, and belief, formed after an inquiry reasonable under the
           15         circumstances:
           16            (1) it is not being presented for any improper purpose, such as to
           17            harass, cause unnecessary delay or needlessly increase the cost of
           18            litigation;
           19            (2) the claims, defenses, and other legal contentions are warranted
           20            by existing law or by a nonfrivolous argument for extending,
           21            modifying or reversing existing law or for establishing new law;
           22            (3) the factual contentions have evidentiary support or, if
           23            specifically so identified, will likely have evidentiary support after
           24            a reasonable opportunity for further investigation or discovery;...
           25 Fed. R. Civ. P. 11(b).
           26         The Supreme Court has stated that, “A signature certifies to the court that
           27 the signer has read the document, has conducted a reasonable inquiry into the facts
           28 and the law and is satisfied that the document is well grounded in both, and is
                                                    5
                                 DEFENDANTS’ MOTION FOR RULE 11 SANCTIONS
171982.2
     Case 2:20-cv-03772-CBM-E Document 71 Filed 09/24/20 Page 13 of 19 Page ID #:1223




            1 acting without any improper motive.” Business Guides, Inc. v. Chromatic
            2 Communications Enters., Inc., 498 U.S. 533, 542 (1991). Similarly, the Ninth
            3 Circuit has stated that “[t]he attorney has a duty prior to filing a complaint not only
            4 to conduct a reasonable factual investigation, but also to perform adequate legal
            5 research that confirms whether the theoretical underpinnings of the complaint are
            6 ‘warranted by existing law or a good faith argument for an extension, modification
            7 or reversal of existing law’.” Christian v. Mattel, Inc., 286 F.3d 1118, 1127 (9th
            8 Cir. 2002).
            9         Where a Rule 11 motion focuses on a complaint, the court must conduct a
           10 two prong inquiry to determine whether (1) the complaint is legally or factually
           11 baseless from an objective perspective and (2) the attorney conducted a reasonable
           12 and competent inquiry before signing and filing it. Holgate v. Baldwin, 425 F.3d
           13 671, 676 (9th Cir. 2005) (affirming imposition of Rule 11 sanctions); Christian,
           14 286 F.3d at 1127.
           15         Rule 11 sanctions can be based on a portion of complaint. Holgate, 425 F.3d
           16 at 677 (sanctions may be imposed where only one of the causes of action asserted
           17 in the complaint lacks merit); Hudson v. Moore Bus. Forms, Inc., 836 F.2d 1156,
           18 1162-63 (9th Cir. 1987) (finding that unreasonably inflated damages claim
           19 supported Rule 11 sanctions even if the substantive claims did not).
           20         Rule 11 sanctions can be imposed against the client and attorney jointly and
           21 severally for Rule 11 violations based on papers signed by the attorney. Edgerly v.
           22 City and County of S.F., 599 F.3d 946, 963 (9th Cir. 2010) (affirming award of
           23 sanctions against attorney and client based on frivolous motions for
           24 reconsideration); Continental Air Lines, Inc. v. Group Sys. Int’l Far East, Ltd., 109
           25 F.R.D. 594, 600 (C.D. Cal. 1986) (sanctions imposed jointly on attorney and client
           26 because client was aware of facts that made motion frivolous).
           27         If the court determines that Rule 11(b) has been violated, it “may impose an
           28 appropriate sanction on any attorney, law firm, or party that violated the rule or is
                                                    6
                                 DEFENDANTS’ MOTION FOR RULE 11 SANCTIONS
171982.2
     Case 2:20-cv-03772-CBM-E Document 71 Filed 09/24/20 Page 14 of 19 Page ID #:1224




            1 responsible for the violation. Absent exceptional circumstances, a law firm must be
            2 held jointly responsible for a violation committed by its partner, associate, or
            3 employee.” Fed. R. Civ. P. 11(c)(1).
            4          Where a sanction is imposed pursuant to a motion, the court can issue “an
            5 order directing payment to the movant of part or all of the reasonable attorney’s
            6 fees and other expenses directly resulting from the violation.” Fed. R. Civ. P.
            7 11(c)(4).
            8 IV.      THE TRADE SECRETS CAUSES OF ACTION VIOLATE RULE 11
            9          Plaintiff’s trade secret claims violate Rule 11 because the material at issue
           10 clearly does not constitute a trade secret.1 The alleged “Woodall Trade Secrets” do
           11 not qualify as trade secrets because, as referenced in the Complaint and the FAC,
           12 the material at issue was publicly available in at least two ways.
           13          First, the FAC alleges that at least 203 pages of the material that plaintiff
           14 purportedly provided to Marchick was deposited with the Copyright Office in
           15 connection with plaintiff’s copyright registrations. (FAC ¶28)
           16          It is well established that information that has been deposited with the
           17 Copyright Office in connection with a copyright registration does not qualify as a
           18 trade secret because such material is available to the public. In Manchester v.
           19 Sivantos GmbH, 2019 WL 3531419 (C.D. Cal. Aug. 2, 2019), for example, the
           20 defendant moved for summary judgment with respect to plaintiff’s trade secrets
           21 claim under the CUTSA on the ground that the material had been deposited with
           22 the Copyright Office. The court stated:
           23
           24
           25   1
                    In order to qualify as a trade secret under the DTSA, the owner of the alleged
           26       trade secret must have “taken reasonable measures to keep such information
           27       secret.” 18 U.S.C. § 1839(3)(A). Similarly, the CUTSA requires that a trade
                    secret be “the subject of efforts that are reasonable under the circumstances to
           28       maintain its secrecy.” Cal. Civ. Code § 3426.1(d)(2).
                                                     7
                                  DEFENDANTS’ MOTION FOR RULE 11 SANCTIONS
171982.2
     Case 2:20-cv-03772-CBM-E Document 71 Filed 09/24/20 Page 15 of 19 Page ID #:1225




            1         Courts have consistently denied the existence of a trade secret where,
            2         as here, the claimed trade secret is submitted without redaction for
            3         registration with the United States Copyright Office….
            4         In order to obtain registration, an applicant must submit one or two
            5         complete copies of the work to the Copyright Office. See 17 U.S.C. §
            6         408(b); 37 C.F.R. § 202.20(c). Accordingly, Plaintiff must have
            7         submitted her claimed secrets to the Copyright Office, which
            8         submission was publicly accessible. Although the Copyright Office
            9         does place restrictions on requests for reproductions, 37 C.F.R. §
           10         201.2(d)(2), the same restrictions do not apply to requests for
           11         inspection. Compare 17 U.S.C. § 705(b) (“[A]rticles deposited in
           12         connection with completed copyright registrations and retained under
           13         the control of the Copyright Office, shall be open to public
           14         inspection.”) with 37 C.F.R. § 201.2(b)(1) (providing for public
           15         inspection at the Copyright Office of material deposited in connection
           16         with a completed copyright registration).
           17 2019 WL 3531419, at *4-5 (emphasis added) (citations omitted). The court held
           18 that, since plaintiff had deposited the material at issue with the Copyright Office in
           19 connection with her copyright registrations, the material did not constitute a trade
           20 secret.
           21         Numerous other courts have reached the same conclusion. See, e.g., Siegler
           22 v. Sorrento Therapeutics, Inc., 2019 WL 3532294, at *12-13 (S.D. Cal. Aug. 2,
           23 2019) (material deposited with Copyright Office does not constitute trade secret
           24 under DTSA or CUTSA); Mobile Active Def., Inc. v. Los Angeles Unified Sch.
           25 Dist., 2015 WL 12860491, at *5 (C.D. Cal. Dec. 14, 2015) (material deposited
           26 with Copyright Office is publicly accessible and does not constitute a trade secret
           27 under CUTSA); KEMA, Inc. v. Koperwhats, 658 F. Supp. 2d 1022, 1030-31 (N.D.
           28 Cal. 2009) (same).
                                                    8
                                 DEFENDANTS’ MOTION FOR RULE 11 SANCTIONS
171982.2
     Case 2:20-cv-03772-CBM-E Document 71 Filed 09/24/20 Page 16 of 19 Page ID #:1226




            1         Thus, none of the material covered by plaintiff’s copyright registrations
            2 constitutes a trade secret.
            3         Second, plaintiff’s trade secrets causes of action are frivolous because
            4 plaintiff publicly posted a substantial amount of Bucky material on his website.
            5 Plaintiff’s initial Complaint stated that plaintiff “provided to Mandeville a fully
            6 animated concept trailer and storyboards on a DVD, along with his website
            7 address, which at the time contained background image references, story
            8 development, character illustrations, executive summary, and more, all comprising
            9 the Presentation Package in 2009. (Cplt. ¶ 3, at p.3:19-24) (emphasis added)
           10 Similarly, Exhibit A to the FAC expressly states that plaintiff had a “website for
           11 the Bucky project, available at http://www.buckcreations.com/main.html and
           12 www.blazingsunhawaii.com.” (Dkt. 18-1 at p. 269) The Complaint and the FAC
           13 therefore explicitly state that a substantial amount of Bucky material was posted on
           14 plaintiff’s website.
           15         A review of the www.buckcreations.com website from 2006 and 2009
           16 confirms that, as stated in the Complaint and FAC, plaintiff’s website contained
           17 voluminous information regarding Bucky, including story descriptions, character
           18 descriptions, character illustrations, video excerpts, executive summary, and more.
           19 (Trujillo-Jamison Decl., Exs. 1 & 2) Indeed, one of the documents in Exhibit A to
           20 the FAC appears to be photographs of Bucky material that also was displayed on
           21 plaintiff’s www.buckcreations.com website. (Compare Dkt. 18-1 at pp. 277-288
           22 with Trujillo-Jamison Decl., Ex. 1, at pp. 78-93)
           23         In addition to the information displayed on his website, plaintiff also entered
           24 Bucky in a public pitch contest in 2006 run by Animation Magazine. (Trujillo-
           25 Jamison Decl., Ex. 3)
           26         Thus, Plaintiff and his counsel knew that the allegation that plaintiff kept his
           27 Bucky project secret was false when they filed the Complaint and the FAC. The
           28
                                                    9
                                 DEFENDANTS’ MOTION FOR RULE 11 SANCTIONS
171982.2
     Case 2:20-cv-03772-CBM-E Document 71 Filed 09/24/20 Page 17 of 19 Page ID #:1227




            1 FAC’s trade secrets causes of action constitute a textbook violation of Rule 11.
            2 Sanctions should be imposed against plaintiff and his counsel.
            3 V.      DEFENDANTS SHOULD BE AWARDED THEIR ATTORNEY’S
            4         FEES AND COSTS
            5         Defendants should be awarded their attorney’s fees and costs incurred in
            6 connection with this motion, as well as their attorney’s fees and costs in connection
            7 with the portion of a motion to dismiss the FAC that relates to plaintiff’s trade
            8 secrets claims. See Fed. R. Civ. P. 11(c)(2) (“If warranted, the court may award to
            9 the prevailing party the reasonable expenses, including attorney’s fees, incurred for
           10 the motion.”); Fed. R. Civ. P. 11(c)(4) (sanctions can include “an order directing
           11 payment to the movant of part or all of the reasonable attorney’s fees and other
           12 expenses directly resulting from the violation”). See also, e.g., Islamic Shura
           13 Council of S. Cal., 757 F.3d 870, 873 (9th Cir. 2014) (“Fee sanctions compensate a
           14 party for the costs of enforcing the rule when the party taking the challenged
           15 position has refused to withdraw or correct it.”); Edgerly, 599 F.3d at 963
           16 (affirming award against attorney and client of the attorney’s fees defendant
           17 incurred in responding to frivolous motions); Christian, 286 F.3d at 1131-32
           18 (finding that award of attorney’s fees for frivolous copyright claim was
           19 appropriate, but noting that the amount of the fees should be reasonable in light of
           20 claim’s frivolousness and directly caused by the sanctionable conduct).
           21         If plaintiff does not dismiss his frivolous trade secrets causes of action,
           22 defendants will submit to the Court documentation of their attorney’s fees and
           23 costs incurred in connection with this motion and the portion of their motion to
           24 dismiss that relates to the trade secrets causes of action asserted in the FAC.
           25 VI.     CONCLUSION
           26         The trade secrets causes of action asserted in the First Amended Complaint
           27 violate Rule 11 because they are neither warranted under the applicable law nor
           28 supported by the facts. Defendants should be awarded their attorney’s fees and
                                                   10
                                 DEFENDANTS’ MOTION FOR RULE 11 SANCTIONS
171982.2
     Case 2:20-cv-03772-CBM-E Document 71 Filed 09/24/20 Page 18 of 19 Page ID #:1228




           1 costs in connection with this motion and the portion of their motion to dismiss that
           2 pertains to the trade secrets causes of action.
           3
           4                                        Respectfully submitted,
           5
                Dated: September 3, 2020            WILLENKEN LLP
           6
           7
                                                    By: /s/ Peter Shimamoto
           8                                             Peter Shimamoto
           9                                             Attorneys for Disney Defendants

           10
           11
           12
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
                                                 11
                               DEFENDANTS’ MOTION FOR RULE 11 SANCTIONS
171982.2
     Case 2:20-cv-03772-CBM-E Document 71 Filed 09/24/20 Page 19 of 19 Page ID #:1229




           1                            CERTIFICATE OF SERVICE
           2
           3         I hereby certify that I electronically filed the foregoing with the Clerk of the

           4 Court using the CM/ECF system which will send notification of such filing to the
           5 Electronic Service List for this Case.
           6
                Dated: September 24, 2020            WILLENKEN LLP
           7
           8
                                                     By: /s/ Peter Shimamoto
           9                                              Peter Shimamoto
           10                                             Attorneys for Disney Defendants

           11
           12
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28

                                            CERTIFICATE OF SERVICE
171982.2
